Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 40 recited “… the treatment parameter is a desired change in at least one of the fit parameters…” the examiner is unclear regarding “the desired change”, and the fit parameters how would you define the desire change? And what are the fit parameters?
Claims 1 and 15 recited “…designing, …” the examiner is unclear regarding “designing”, is designing about resizing the device (e.g., small, large, and etc.) or there are pieces that a user put them together?
Claims 2-14, 16-39 are rejected because they are dependent to rejected claims 1,and 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 15-16, 40 are rejected under 35 U.S.C. 102a1 as being anticipated by 
Wirx-Speetjens et al., US 2013/0166256 A1, hereinafter Wirx.

Claim 1. 
Wirx teaches a method of creating a body engagement device, the method comprising: 
acquiring, via a data acquisition device, a digital representation of a subject (see [0032] discloses2-D or 3-D digital representations or models of an object may be created to provide a reference object from which to design products or devices for use with the object. For example, a digital representation of a patient's bone may be created in order to design a surgical guide, prosthetic device, and/or orthotic device for use with the patient's bone. In some aspects, 2-D information may be used to produce a digital representation of the 3-D object); 
measuring, via a processor, physical parameters of the subject from the digital representation of the subject (see [0033] and [0097]); 
detecting, via an analysis of the physical parameters by the processor, a body condition of the subject (see [0033] discloses X-rays may be used to determine whether a bone is broken or to see if a tumor is present in a patient);
 determining, via the processor, fit parameters of the body condition (see [0052] discloses a simulated model may be used in a fitting method to implement 2-D image based segmentation of the physical object to create a 3-D model of the object. For example, the simulated model relating to the physical object may be compared with images of the object in order to generate the 3-D model. For example, the simulated model may include a statistical shape model representing the physical object that may be compared with or fit to one or more images (e.g., X-ray or other medical scan) of the physical object. In some aspects, multiple images from different angles may be used in the fitting to provide multiple cases for fitting the simulated model. In some aspects, the images may include at least a view from the coronal and sagittal plane of physical object. The statistical shape model may be a 2-D or 3-D model representing the physical object and may correspond to a theoretical expected object with similar characteristics as those of the physical object. In some aspects, an iterative closest point process, or a variant thereof, may be used in generating the 3-D model of the physical object. For example, the comparison or fit of the statistical shape model to the one or more images may be done by registering or aligning the statistical shape model with the image. The registration may be done by selecting points on the statistical shape model and/or the image and then matching the various data points on the statistical shape model with data points on the image. Points may be selected from the statistical shape model only, the image only, or from both the statistical shape model and the image. Various matching methods may be used. For example, matching may be done by determining the nearest points on the image relative to given points on the statistical shape model. Further, various translations and rotations of the statistical shape model may be tested relative to the image in order to match corresponding points and align the statistical shape model and the image shape. The process may iteratively select and match points on the statistical shape model and the image in order to refine the 3-D model and minimize the distance between corresponding points on the statistical shape model and the image shape. The result of the registration tailors the statistical shape model to the image in order to accurately generate a 3-D model of the physical object. One example may include generating a 3-D model of a patient's femur. In this example, an X-ray image of a patient's femur may be obtained. Further, a statistical shape model including anatomical knowledge of a femur for a theoretical person with similar characteristics as those of the patient (e.g., sex, age, height, weight, etc.) may be registered or aligned with the X-ray image in order to generate a 3-D model of the patient's femur. Various data points on the statistical shape model and/or the X-ray image may be selected. The data points from the statistical shape model may then be matched with data points on the X-ray image. After the matching is complete, a 3-D model of the patient's femur is generated. Further details regarding generation of a 3-D model from 2-D images by performing 2-D image based segmentation using a simulated model will be discussed below); 
determining, via the processor, a treatment parameter of the body condition, where the treatment parameter is a desired change in at least one of the fit parameters from a parameter first value to a parameter second value (the examiner believes the treatment parameter may be considered as a surgery parameter, for that reason see [0136] The process operates to reject the design case at block 512 in the event the 3-D model does not satisfy the accuracy threshold. If the 3-D model does satisfy the accuracy threshold, and it is thus determined that the 3-D model is sufficiently accurate for use in the device design, the process continues by generating a simulated representation of a device at block 510. The simulated representation represents a device that is designed to be used with the physical object. In some aspects, the device may include a surgical device (e.g., a surgical guide, an orthotic device, a prosthetic device, a surgical tool, etc.) that is designed to be used in surgery of a patient's bone, which is represented by the 3-D model. For example, a surgical guide or other medical or surgical device, tool, etc. may be designed and a model of the device may be generated to represent the designed device); and 
designing, based on the fit parameters and the treatment parameter, the body engagement device, where the body engagement device, when worn or attached to the subject, engages with the subject to change the parameter first value to the parameter second value. See [0139] At block 518, the process determines whether the simulated representation of the device satisfies a stability threshold. The stability threshold may be set to determine whether the simulated representation of the device is sufficiently stable for the particular application for which the device is to be used. The stability threshold may be set by a user or may be automatically set and may vary depending on the particular application. For example, the stability threshold may be used to determine whether a simulated surgical guide design is stable with respect to the contact surface of a body part for which the guide is being used. In some aspects, it is determined whether the simulated representation of the device satisfies the stability threshold based on the stability score. For example, the stability score of the device design may be determined and may be compared to a threshold level. If the stability score is above the threshold then the design is determined to be stable enough for use as an approved design, and the process may proceed to block 520. In some aspects, if the stability score is below the stability threshold, the device design may be rejected. The process may continue by generating a second simulated representation of the device, by returning to block 510, if the simulated representation of the device does not satisfy the stability threshold. The process may then determine whether the second simulated representation satisfies the stability threshold, for example by determining the stability score of the second device design. The process may continue to generate subsequent simulated representations of the device until one of the representations satisfies the stability threshold. For example, various device designs may be analyzed with respect to the stability of the device on the contact surface of a physical object upon which the device will be used. In some aspects, the stability of multiple device designs may be determined and the design with the highest stability score may be chosen as the approved design. See [0141] discloses any of the fitting methods described above in FIGS. 6-7 may be used to fit the device on the 3-D model of the physical object. For example, an iterative closest point process may be used to simulate the fit of the device on the 3-D model. For example, the fit of the device to the 3-D model may be done by registering or aligning the simulated representation of the device with the 3-D model of the physical object. This may be accomplished by selecting points on the simulated representation of the device and/or the 3-D model and then matching the various data points on the simulated representation of the device with data points on the 3-D model. The points may be selected from the simulated representation of the device only, the 3-D model only, or from both the simulated representation of the device and the 3-D model. In some aspects, matching may be done by determining the nearest points on the 3-D model relative to given points on the simulated representation of the device. Further, various translations and rotations of the simulated representation of the device may be tested relative to the 3-D model in order to match corresponding points and align the simulated representation of the device and the 3-D model shape. The process may iteratively select and match points on the simulated representation of the device and the 3-D model in order to refine the fit simulation and minimize the distance between the points. By simulating the fit of the device on variations of the 3-D model, a best fit of the device with respect to the 3-D model may be determined. The variations of the 3-D model may be created using input from the accuracy maps. The output of the fit simulation includes a resulting position of the device on the physical object.

Claim 2. 
Wirx teaches the method of claim 1, wherein detecting comprises comparing, via the processor, the measured physical parameters of the subject to a library of diagnosis thresholds associated with the measured physical parameters, and for each of the measured physical parameters that exceeds its associated diagnosis threshold, detecting the body condition indicated by each of the exceeded diagnosis thresholds. [0094] the fitting method allows the SSM to be fit to X-ray images in order to create a 3-D model of the physical object depicted in the X-rays. As described above, the accuracy or reliability of the 3-D model of the physical object is important in order to effectively design a device based on the 3-D model and for possible use with the physical object. In order for the 3-D model to be accepted by industry participants, information relating to the accuracy of the resulting geometry of the model may be provided. Accordingly, the fitting method described above may further include one or more accuracy maps in addition to the fitted geometry described above. Returning to FIG. 5, the process 500 continues at block 504 by determining whether to check the accuracy of the 3-D model of the physical object. The process continues to block 510 to generate a simulated representation of a device if the process determines not to check the accuracy of the 3-D model. If the process determines to check the accuracy, an accuracy map is created at block 506. The determination of whether to check the accuracy of the 3-D model may be based on a user input, on the specific application related to the device design, or any other design constraint related to the physical object and/or the device design. Different types of accuracy maps may be created to indicate different types of uncertainty, accuracy, inaccuracy, or error at each point of the 3-D model, and may be combined to create a single accuracy map, as described in further detail below. The surface of the 3-D model may be divided into useable and unreliable zones to create the accuracy maps. The zones being may be divided based on the particular application of the device. [0095] An accuracy map provides a complete image on how accurate the result is in each point of the 3-D model and may indicate the confidence of each point of the fitted surface. In some aspects, standard deviation (.sigma.) may be used to model the accuracy and the accuracy map may include a mask indicating the standard deviation at each point. An assumption may be made that all parameters are normally distributed.

Claim 3. 
Wirx teaches the method of claim 1, wherein detecting comprises comparing, via the processor, a measured physical parameter and a diagnosis threshold associated with the measured physical parameter, and upon determining, via the processor, that the measured physical parameter exceeds the diagnosis threshold, detecting the body condition of the subject. [0135] Satisfaction of the accuracy threshold may be determined using various methods. For example, the 3-D model with the one or more accuracy maps may be analyzed to determine whether too many inaccuracies are present in the 3-D model. In some aspects, each type of accuracy map may be analyzed individually to determine whether there are too many inaccuracies of any particular type. For example, if too much noise is present in the first type of accuracy map (e.g., due to external objects being included in the viewing field of an image capturing device) such that the reliability of the 3-D model is compromised, then the process may determine that the accuracy threshold has not been met. As another example, if a gradient value based accuracy map is used and too many points on the 3-D model include low gradient values, then the process may determine that the accuracy threshold has not been met because the 3-D model resulting from reconstruction of the image data is not accurate enough to proceed to the device design phase described below. In some aspects, the single accuracy map resulting from the combination of the different individual accuracy maps may be analyzed as a whole with respect to the 3-D model to determine whether too much error is present. For example, the combination of error found by combining the five types of accuracy maps may be quantified and compared with a base line threshold value to determine whether to continue with or reject the design case.

Claim 4. 
Wirx teaches the method of claim 3, wherein the treatment parameter is the same as the measured physical parameter compared to the diagnosis threshold. [0139] At block 518, the process determines whether the simulated representation of the device satisfies a stability threshold. The stability threshold may be set to determine whether the simulated representation of the device is sufficiently stable for the particular application for which the device is to be used. The stability threshold may be set by a user or may be automatically set and may vary depending on the particular application. For example, the stability threshold may be used to determine whether a simulated surgical guide design is stable with respect to the contact surface of a body part for which the guide is being used. In some aspects, it is determined whether the simulated representation of the device satisfies the stability threshold based on the stability score. For example, the stability score of the device design may be determined and may be compared to a threshold level. If the stability score is above the threshold then the design is determined to be stable enough for use as an approved design, and the process may proceed to block 520. In some aspects, if the stability score is below the stability threshold, the device design may be rejected. The process may continue by generating a second simulated representation of the device, by returning to block 510, if the simulated representation of the device does not satisfy the stability threshold. The process may then determine whether the second simulated representation satisfies the stability threshold, for example by determining the stability score of the second device design. The process may continue to generate subsequent simulated representations of the device until one of the representations satisfies the stability threshold. For example, various device designs may be analyzed with respect to the stability of the device on the contact surface of a physical object upon which the device will be used. In some aspects, the stability of multiple device designs may be determined and the design with the highest stability score may be chosen as the approved design.

Claim 5. 
Wirx teaches the method of claim 3, wherein detecting further comprises analyzing symptoms of the body condition provided by the subject. [0146] a method using SSMs to create a 3-D model may include obtaining one or more 2-D images from a subject's region of interest (step a) and determining from the image(s) the 2-D edges of at least part of the subject's region of interest (step b). For example, the obtained images may be taken and contour lines may be generated from the images. Various tools may be used for creating the edges, including manual edge detection or automatic tools such as the Canny edge detection algorithm, a Sobel edge detection algorithm, etc. The method may further include determining the position(s) of the imaging apparatus, allowing the method to determine the source point(s) of the imaging apparatus relative to the subject (step c). The method may further include providing a SSM based on the subject's region of interest (step d), and may alter the SSM at least once to align the SSM with the source point and the image(s) (step e). For example, the SSM may be analyzed together with the image(s), and various characteristics of the SSM may be adapted and manipulated (e.g., using a computer 102a). For example, after obtaining the SSM and prior to fitting the SSM with the image(s), the SSM may be manipulated or altered in order to provide adequate results during the fitting process, including changing the position and/or scaling of the SSM and changing the SSM parameters to align the SSM with the 2-D edges of at least part of the subject's region of interest. In some aspects, the alteration of the SSM may be done by changing the shape of the SSM, e.g. by changing the scale. In some aspects, altering the SSM may further include fitting the shape and/or the position of the SSM with the image(s), providing a shape fit of the SSM with the image(s). For example, a Z-position may be determined from the information about the source point. The fitting method may use this information to perform the scaling of the SSM, which may provide stable and reliable fitting results. In some aspects, a normalized SSM may be used.

Claim 6. 
Wirx teaches the method of claim 5, wherein analyzing symptoms of the body condition comprises asking the subject questions, via a computer, via a questionnaire. [0043] The processor 210 also may be coupled to an input device 230 and an output device 240 for, respectively, receiving input from and providing output to a user of the computer 102a. Suitable input devices include, but are not limited to, a keyboard, a rollerball, buttons, keys, switches, a pointing device, a mouse, a joystick, a remote control, an infrared detector, a voice recognition system, a bar code reader, a scanner, a video camera (possibly coupled with video processing software to, e.g., detect hand gestures or facial gestures), a motion detector, a microphone (possibly coupled to audio processing software to, e.g., detect voice commands), or other device capable of transmitting information from a user to a computer. The input device can also be a touch screen associated with the display, in which case a user responds to prompts on the display by touching the screen. The user may enter textual information through the input device such as the keyboard or the touch-screen. Suitable output devices include, but are not limited to, visual output devices, including displays and printers, audio output devices, including speakers, headphones, earphones, and alarms, additive manufacturing devices, and haptic output devices.

Claim 9. 
Wirx teaches the method of claim 1, where the fit parameters of the body condition are dimensions of the subject measured in the measuring step. See [0096] discloses the high probability optimal solution fitting technique may be used in the generation of the resulting 3-D model and the accuracy maps. For example, as described above, the high probability optimal solution approach may be used to define a new quality measure by optimizing a target function in order to obtain a high probability best fit.

Claim 15 is rejected with similar reasons as set forth in claim 1, above.
Claim 16 is rejected with similar reasons as set forth in claim 2, above.
Claim 40 is rejected with similar reasons as set forth in claim 1, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14, 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wirx, and further in view of Bates US 2017/0323064 A1.

Claim 7. 
Wirx does not teach the method of claim 6, wherein the questionnaire includes asking the subject if they have any pain and if so where the pain is located.
However, Bates teaches at [0029] that the patient 109 may use any means of communication, such as voice control, to enter data, e.g., in the form of a questionnaire, into patient interface station 106.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bates into teachings of Wirx in order to provide more input (patient’s information) into the system to allow for a proper medical diagnosis to efficiently serve patients.

Claim 8. 
Bates teaches the method of claim 6, wherein upon determining that the subject has pain in a body location that overlaps with the location of the subject's body where the measured physical parameter is measured, lowering the diagnosis threshold by 10% to 50%. [0055] based on the patient's answers, such as self-identified zones of pain or problem zones or conditions, the patient is provided with a number of questions or symptoms or request for medical device measurements that relate to that problem zone. The patient may be prompted to identify a first symptom (e.g., headache) from the set of symptoms and, based on keywords in the patient's response that match keywords in a database, a set of questions and measurement requests may be generated to identify additional symptoms (e.g., fever). In embodiments, a question or measurement regarding a second symptom may be selected based on a highest weighted symptom related to the first symptom, such that, for example, based on medical database decision vectors, as many diagnoses as possible may be eliminated from a probability matrix.

Claim 10. 
Bates teaches the method of claim 1, further comprising monitoring, via a sensor, the treatment parameter. [0063] discloses patient interactions (answers, measurements, history, etc.) are monitored over a period of time to determine whether the symptoms of the illness are in line with a previously predicted illness. Similarly, a treatment may be monitored to determine whether it results in an improvement in a patient's medical condition. Symptoms/treatment data is used to adjust weightings, for example, weight factors in both the diagnostics and treatment decision vectors database.

Claim 11. 
Bates teaches the method of claim 1, further comprising monitoring, via a sensor, wear data of the body engagement device. See [0034] discloses patient-related data 128 may be derived from a wearable or implantable monitoring device that may gather sample data.

Claim 12. 
Bates teaches the method of claim 1, further comprising receiving first data recorded by a sensor on the body engagement device while the subject is wearing the body engagement device. See [0080] discloses the patient database 103 (e.g., a secured cloud-based database) may comprise a security interface (not shown) that allows secure access to a patient database, for example, by using patient identification information to obtain the patient's medical history. The interface may utilize biometric, bar code, or other electronically security methods. In embodiments, diagnostic equipment 108 uses unique identifiers that are used as a control tool for measurement data. Database 103 may be a repository for any type of data created, modified, or received by diagnostic system 100, such as generated diagnostic information, information received from patient's wearable electronic devices, remote video/audio data and instructions, e.g., instructions received from a remote location or from the application.

Claim 13. 
Bates teaches the method of claim 12, further comprising redesigning the body engagement device to fit the first body condition based on the first data. [0028] FIG. 1 shows a schematic diagram of a diagnostic system according to embodiments of the present disclosure. Diagnostic system 100 comprises automated diagnostic system 102, patient interface station 106, doctor interface station 104, and diagnostic equipment 108. Both patient interface station 106 and doctor interface station 104 may be implemented into any tablet, computer, mobile device, or other electronic device. Diagnostic equipment 108 is designed to collect mainly diagnostic patient data and may comprise one or more diagnostic devices, e.g., in a home diagnostic medical kit, that generates diagnostic data based on physical and non-physical characteristics of a patient. An exemplary list of diagnostic devices is shown in FIG. 12 comprising heart rate sensor, otoscope, digital stethoscope, in-ear thermometer, blood oxygen sensor, high-definition camera, spirometry, blood pressure meter, glucometer, ultrasound, EKG/ECG meter, body fluid sample collectors, eye slit lamp, weight scale, and any other device known in the art that may aid in performing a medical diagnosis.

Claim 14. 
Bates teaches the method of claim 12, further comprising receiving second data recorded by the sensor on the body engagement device while the subject is not wearing the body engagement device. [0043] FIG. 6 illustrates a process 600 starts at step 602 when, for example, in response to a motion detector sensing an acceleration, an identifiable marker (e.g., IR LED signal) is used to generate, e.g., within an image, a reference having one or more characteristics that are different from other parts of the image. [0044] At step 604, a receiver, an image, or video device, e.g., a camera, is used to locate or track the reference, e.g., within an image, relative to a body part of a patient. In embodiments, an overlay method may be used to overlay the patient image against an ideal model of device usage to enable real-time feedback to the patient. [0045] At step 606, the reference along with other sensor data may be used to identify a position, location, angle, orientation, or usage, associated with a diagnostic device to monitor and guide a patient's placement of the diagnostic device at target location.

Claim 17 is rejected with similar reasons as set forth in claim 10, above.
Claim 18 is rejected with similar reasons as set forth in claim 11, above.
Claim 19 is rejected with similar reasons as set forth in claim 12, above.
Claim 20 is rejected with similar reasons as set forth in claim 14, above.
Claim 21 is rejected with similar reasons as set forth in claim 13, above.

Claim 22. 
Bates teaches the method of claim 15, further comprising: identifying, by processing a second digital representation of the subject via the computer, second physical parameters of the subject associated with the second digital representation; comparing, via the computer, the second physical parameters identified in the second digital representation with the first physical parameters identified in the first digital representation; detecting, based on the comparison, a difference or a similarity between the second physical parameters identified in the second digital representation and the first physical parameters identified in the first digital representation; and based on the difference or the similarity detected, redesigning the body engagement device to fit the difference or the similarity detected. [0037] one or more sensors that may be attached to diagnostic equipment 108 monitor the placement and usage of diagnostic equipment 108 by periodically or continuously recording data and comparing measured data, such as location, movement, and angles, to an expected data model and/or an error threshold to ensure measurement accuracy. A patient may be instructed to adjust an angle, location, or motion of diagnostic equipment 108, e.g., to adjust its state to avoid low-accuracy or faulty measurement readings. Sensor data may be compared, for example, against an idealized patient device measurement data or ideal device measurement data as would be expected from diagnostic equipment 108. Feedback from diagnostic equipment 108 (e.g., sensors and camera) and actual measurement data may be used to instruct the patient to properly align diagnostic equipment 108 during a measurement. Each sensor type or movement around the measurement may be used to create a device usage accuracy score for use in a medical diagnosis algorithm. The actual device measurement data may also be used to create a measurement accuracy score for use by the medical diagnostic algorithm.

Claim 23. 
Bates teaches the method of claim 22, wherein redesigning the body engagement device to fit the difference or the similarity detected comprises changing dimensions of the body engagement device or making a new body engagement device. [0038] the machine vision software may use an overlay method to mimic a patient's movements by using detailed interactive instructions, e.g., a character, an image of the patient, a graphic or an avatar, that is displayed on a monitor in order to provide real-time feedback to the patient. The instructions, image, or avatar may start or stop and decide what help instruction to display based on the type of device and information from the camera and sensors, e.g., image, position, location, angle or orientation, of diagnostic equipment 108 compared to an ideal sensor output and/or location in relation to the measured location on the patient's body. This further aids the patient in correctly positioning operating diagnostic equipment 108 relative to the patient's body, ensures a high level of accuracy when operating diagnostic equipment 108, and solves potential issues that the patient may encounter.

Claim 24. 
Bates teaches the method of claim 15, further comprising: identifying, by processing a second digital representation of the subject via the computer, second physical parameters of the subject associated with the second digital representation; and determining, via an analysis of the second physical parameters associated with the second digital representation via the computer, a second physical extent of the first body condition. See [0050] discloses the identified markers may then be compared with identifiable markers in a diagnostic database that may comprise image/audio files comprising identifiable markers associated with expected measurement data. Based on the comparison a medical condition, such as an irregular heartbeat or irritated inner ear, may be determined allowing for a medical diagnosis. In embodiments, the comparison utilizes one of an audio, image, and video pattern matching algorithm. Based on the comparison, images, audio, or video comprising the markers may be provided to a doctor to assist in comparing images and, ultimately, performing a medical diagnosis, e.g., to verify an inner ear illness, such as an infected inner ear.

Claim 25. 
Bates teaches the method of claim 24, further comprising: comparing, via the computer, the second physical extent of the first body condition with the first physical extent of the first body condition; detecting, based on the comparison, a difference or a similarity between the second physical extent of the first body condition and the first physical extent of the first body condition; and based on the difference or the similarity detected, redesigning the body engagement device to fit the second physical extent of the body condition. [0037] one or more sensors that may be attached to diagnostic equipment 108 monitor the placement and usage of diagnostic equipment 108 by periodically or continuously recording data and comparing measured data, such as location, movement, and angles, to an expected data model and/or an error threshold to ensure measurement accuracy. A patient may be instructed to adjust an angle, location, or motion of diagnostic equipment 108, e.g., to adjust its state to avoid low-accuracy or faulty measurement readings. Sensor data may be compared, for example, against an idealized patient device measurement data or ideal device measurement data as would be expected from diagnostic equipment 108. Feedback from diagnostic equipment 108 (e.g., sensors and camera) and actual measurement data may be used to instruct the patient to properly align diagnostic equipment 108 during a measurement. Each sensor type or movement around the measurement may be used to create a device usage accuracy score for use in a medical diagnosis algorithm. The actual device measurement data may also be used to create a measurement accuracy score for use by the medical diagnostic algorithm.

Claim 26. 
Bates teaches the method of claim 25, wherein redesigning the body engagement device to fit the second physical extent comprises changing dimensions of the body engagement device or making a new body engagement device. [0058] initial data weight may be entered into the database and confirmed by healthcare professionals. In embodiments, initial weightings are updated by the self-learning decision tool. In other words, over time, individual weights are adjusted based on actual patient usage of diagnostic system 102 and doctor selection of illnesses and treatments. The weightings may also be adjusted using historical patient records. This learning process may be used to optimize the predictive value for each diagnosis. In embodiments, the initial weights are chosen such that each illness is associated with a uniqueness coefficient, e.g., by a predetermined amount, from that of another illness. The diagnostic database weightings and relationships and algorithm may be continuously updated by medical professionals to account for new research or illness information for location-based outbreaks or other items. [0059] diagnosis probabilities are calculated according to weightings across different datasets and weightings of, e.g., key words, history, measurement data, or patient descriptions. Each illness may be assigned a match vector that may be calculated according to results of patient interactions. Using machine learning, weightings may be adjusted, for a set of circumstances, based on any number of factors such as, e.g., the number of doctors diagnosing a certain illness; the number of patients diagnosed with that illness; and variabilities for each illness/doctor. In embodiments, based on adjusted weight factors, medical database decision vectors may be generated, adjusted, and used to generate a diagnosis probability that allows to predict a diagnosis for a particular illness with higher probability and within a relatively small number of steps.

Claim 27. 
Bates teaches the method of claim 26, further comprising re-diagnosing, by processing the second physical parameters associated with the second digital representation, the first body condition of the subject. [0028] An exemplary list of diagnostic devices is shown in FIG. 12 comprising heart rate sensor, otoscope, digital stethoscope, in-ear thermometer, blood oxygen sensor, high-definition camera, spirometry, blood pressure meter, glucometer, ultrasound, EKG/ECG meter, body fluid sample collectors, eye slit lamp, weight scale, and any other device known in the art that may aid in performing a medical diagnosis. [0039] once automated diagnostic system 102 detects unexpected data, e.g., data representing an unwanted movement, location, measurement data, etc., a validation process comprising a calculation of a trustworthiness score or reliability factor in order to gauge measurement accuracy is initiated, such that if the accuracy of the measured data falls below a desired level, the patient 109 may be asked to either repeat a measurement or request assistance by a live assistant, who may answer questions, e.g., remotely via an application, and help with correct equipment usage or alert a nearby assistant to help with the use of diagnostic equipment 108. In addition to instructing the patient to repeat a measurement and answer additional questions, the validation process may comprise calculating a trustworthiness score based on the measured or re-measured data. [0060] when two or more potential illness are identified, questions about, e.g., symptoms, may be tailored to identify which of the two or more potential illness exist. In embodiments, tailored questions are asked until the likelihood of further questions would not increase the likelihood of that illness by more than a certain percentage (e.g., 1%). In embodiments, based on the diagnosis probabilities, a list of potential illness is ranked by probability and output. In embodiments, if a final probability is less than a certain threshold (e.g., 90%), additional testing, e.g., lab testing, may be initiated or suggested.

Claim 28. 
Bates teaches the method of claim 26, further comprising diagnosing, by processing the second physical parameters associated with the second digital representation, a second body condition of the subject, wherein the second body condition is different from the first body condition. [0063] discloses symptoms/treatment data is used to adjust weightings, for example, weight factors in both the diagnostics and treatment decision vectors database.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613